DETAILED ACTION
This action is pursuant to the claims filed on September 12, 2022. Currently claims 1, 7, 9-14, and 16-25 are pending with claims 1, 11, and 18 amended, claims 2-6, 8, and 15 canceled. Below follows a complete final action on the merits of claims 1, 7, 9-14, and 16-25.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objections and 35 U.S.C. 112(b) rejections. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 9-10, 12-14, 16-17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge et al (US Patent No.: 6,656,174) in view of Fischell et al (US PGPUB: 2006/0224153).
Regarding independent claim 1, Hedge discloses a system for ablation of a target tissue (Fig. 1-3: 10; abstract) comprising: 
a balloon (20; Col. 4, Line 3) having an outer surface (outer surface of 24) configured to be placed against a target tissue (Col. 4, Line 53-57) and a directly opposing inner surface surrounding an interior of the balloon (Fig. 2-3 displays inner surface 24); 
a divider (all of ribs 30) within the interior of the balloon (Fig. 2-3) configured to separate the interior of the balloon into  (i) one or more treatment compartments (one of 36) designed to accommodate a fluid such that fluid accommodated therein directly contacts the inner surface of the balloon and the divider (Fig. 2-3 displays the fluid accommodated within 36 as directly contacting the inner surface of balloon 20 and the divider 30; Col. 3, Lines 20-25 discuss delivering fluid to the compartment) and one or more insulating compartments (second of 36) designed to accommodate an insulating fluid (Fig. 2-3 and Col. 3, Lines 20-25 displays the compartment as designed to accommodate an insulating fluid; note degree of insulation not claimed), and 
a lumen (Fig. 7A: first of 62) in fluid communication with the interior of the insulating compartment(s) for inflating the insulating compartment(s) with an insulation fluid (Col. 8, Lines 1-2). 
Although Hedge discloses a balloon comprising more than one compartments (see above), Kelly does not explicitly disclose compartments are one or more heated compartments comprising a heated fluid. 
However, Fischell discloses a balloon ablation system (abstract). Fischell discloses the system ablates the target tissue utilizing known methods such as cryogenic cooling or heating with a high temperature fluid ([0020]). Thus cryotherapy and heating with a high temperature fluid were art-recognized equivalents for ablating tissue at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the fluid compartments and fluid of Fischell to incorporate the heated fluid for ablation as disclosed by Fischell since it has been held that substituting parts of an invention involves only routine skill in the art. MPEP 2144.06 (II)(B). 
Regarding dependent claim 7, in view of the combination of claim 1, Hedge further discloses wherein the divider includes a plurality of septae (Fig. 2-3). 
Regarding dependent claim 9, in view of the combination of claim 1, Hedge further discloses wherein the balloon comprises one heated compartment (first of 36) and one insulating compartment (second of 36) and wherein the one insulating compartment is designed such that the insulating fluid accommodated therein directly contacts the inner surface of the balloon (Fig. 2-3 displays the fluid directly contacting the inner surface of 20).
Regarding dependent claim 10, in view of the combination of claim 9, Hedge further discloses wherein the one heated compartment (first of 36) extends about a circumference of the balloon (see Fig. 2 which displays first of 36 extending about the circumference of the balloon) and wherein the one insulating compartment (second of 36) is designed such that the insulating fluid accommodated therein directly contacts the inner surface of the balloon (Fig. 2 displays the fluid directly contacting the inner surface of 20).
Regarding dependent claim 12, in view of the combination of claim 1, Hedge further discloses wherein the balloon comprises one heated compartment (first of 36) situated between two insulating compartments (Fig. 2; heating compartment ‘first of 36’ situated between insulating compartments ‘second of 36’ and ‘fourth of 36’).
Regarding dependent claim 13, in view of the combination of claim 1, Hedge further discloses wherein the balloon comprises one insulating compartment (first of 36) situated between two heated compartments (Fig. 2 insulating compartment ‘second of 36’ situated between heating compartments ‘first of 36’ and ‘third of 36’).
Regarding dependent claim 14, in view of the combination of claim 1, Hedge further discloses wherein the balloon includes a plurality of heated compartments (‘first of 36’ and ‘third of 36’) distributed among a plurality of insulating compartments (‘second of 36’ and ‘fourth of 36’; Fig. 2).
Regarding dependent claim 16, in view of the combination of claim 1, Hedge further discloses wherein the balloon comprises a plurality of heated compartments (‘first of 36’ and ‘third of 36’) and wherein the plurality of heated compartments are in fluid communication with one another (Fig. 1-2; Col. 8, Lines 1-2). 
Regarding dependent claim 17, in view of the combination of claim 1, Hedge further discloses wherein the balloon comprises a plurality of insulating compartments ((‘second of 36’ and ‘fourth of 36’) and wherein the plurality of insulating compartments are in fluid communication with one another (Fig. 1-2; Col. 8, Lines 1-2).
Regarding dependent claim 25, in view of the combination of claim 1, Hedge further discloses further including a second lumen (second of 62) in fluid communication with an interior of the heated compartment(s) for inflating the heated compartment(s) with the heated fluid (Col. 8, Lines 1-2; note in light of the modification such fluid was previously modified to be heated fluid).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hedge et al (US Patent No.: 6,656,174) in view of Fischell et al (US PGPUB: 2006/0224153), further in view of Dunham (US Patent No. 5,797,948). 
Regarding dependent claim 11, in view of the combination of claim 9, while Kelly discloses the balloon comprises a heated compartment (780) forming a first portion of the balloon and an insulating compartment (760) contacting the remaining portion of the surface of the balloon Fig. 7) Kelly does not explicitly disclose wherein the heated compartment follows a spiral shaped pathway about the circumference of the balloon and a portion of the inner surface of the balloon not forming the heated compartment forms or contacts the one insulating compartment.
However, Dunham discloses a balloon catheter (Fig. 1-2; 2) comprising an outer balloon (20) and an inner balloon (30). The inner balloon, follows a spiral shaped pathway about the circumference of the balloon (Fig. 1-2; Col. 4, Lines 2-3, and lines 23-24; which display the inner balloon forming a spiral shaped portion of the surface of the balloon) and a portion of the inner surface of the balloon not forming the heated compartment forms or contacts the one insulating compartment (See Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the balloon of Kelly to incorporate disclose wherein the heated compartment is follows a spiral shaped pathway about the circumference of the balloon and that portion of the inner surface of the balloon not forming the heated compartment forms or contacts the one insulating compartment of Dunham. This configuration provides the benefit of more effective performance during treatment and substantial elimination of gaps between the balloon and the target vessel (Col. 6, Lines 52-55). 
Claims 18-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger et al (US PGPUB: 2002/0007180) in view of Fischell et al (US PGPUB: 2006/0224153).
Regarding independent claim 18, Wittenberger discloses a system for ablation of a target tissue (Fig. 4; abstract) comprising: 
an outer balloon (315); 
an elongate structure (105) extending through the outer balloon (Fig. 4) defining at least two lumens (330, 335) extending through proximately a distal end of the outer balloon (Fig. 4) and which a fluid is directed towards and away from the outer balloon, in opposite directions ([0042]); and
an inner balloon (320, 325) attached to the elongate structure within the outer balloon (Fig. 4; [0042]-[0043]) such that, when the inner balloon is inflated with the fluid from one of the at least two lumens ([0043]), the inner balloon is directed outwards from the elongate structure in fewer than all radial directions to form one or more areas of contact with an inner wall of the outer balloon (Fig. 4; [0043]-[0044]; note 320, 325 do not contact 315 in all radial directions, just portions), the area(s) of contact being located within an area comprising less than an entire circumference of the inner wall of the outer balloon (see Fig. 4 which displays such a configuration; see also [0043]-[0044]).
Although Wittenberger discloses a cryosurgical balloon Wittenberger does not explicitly disclose inflating the inner balloon with a heated fluid. 
However, Fischell discloses a balloon ablation system (abstract). Fischell discloses the system ablates the target tissue utilizing known methods such as cryogenic cooling or heating with a high temperature fluid ([0020]). Thus, cryotherapy and heating with a high temperature fluid were art-recognized equivalents for ablating tissue at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the cryotherapy fluid of Wittenberger to incorporate the heated fluid for ablation as disclosed by Fischell since it has been held that substituting parts of an invention involves only routine skill in the art. MPEP 2144.06 (II)(B). 
Regarding dependent claim 19, in view of the combination of claim 18, Wittenberger further discloses wherein the inner balloon (320, 315) includes one or more areas along a length of the inner balloon that protrude radially to form the one or more areas of contact (See Fig. 8 where 320 and 315 protrude radially to form the areas of contact).
Regarding dependent claim 21, in view of the combination of claim 18, Wittenberger further discloses further comprising a lumen in fluid communication with an interior of the outer balloon for inflating the outer balloon with an insulating fluid ([0043] discusses the lumen in fluid communication with the outer balloon, capable of inflating with insulating fluid – note degree of insulation not defined).
Regarding dependent claim 22, in view of the combination of claim 18, Wittenberger further discloses wherein the one or more areas of contact between the inner balloon and the outer balloon form a strip extending along a length of the outer balloon ([0044]; Fig. 4 display at least a portion of the area of contact forming a strip shape).
Regarding dependent claim 23, in view of the combination of claim 22, Wittenberger further discloses wherein the strip extends straight along the length of the outer balloon (See Fig. 4 where strip shape portion extends along outer surface of balloon). 
Regarding dependent claim 24, in view of the combination of claim 22, Wittenberger further discloses wherein the strip extends helically along the length of the outer balloon (Fig. 4). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger et al (US PGPUB: 2002/0007180) in view of Fischell et al (US PGPUB: 2006/0224153), further in view of Kelly et al (US PGPUB: 2014/0358136). 
Regarding dependent claim 20, in view of the combination of claim 18, Wittenberger does not explicitly disclose wherein the inner balloon is bonded or fused to the outer balloon at a location corresponding with each of the one or more areas of contact. 
However, Kelly discloses an outer balloon (Fig. 8: 860) and an inner balloon (886, 888) that contact the outer balloon when inflated ([0043]) and are bonded to the outer balloon at the area of contact ([0043] “expandable portions 886, 888 having inflated configurations that are radially offset from each other and that are coupled to the interior surface of outer balloon 860. Expandable portions 886, 888 may be coupled to the interior surface of outer balloon [860] via a bond or adhesive (not shown)”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Wittenberger to incorporate wherein the inner balloon is bonded or fused to the outer balloon at a location corresponding with each of the one or more areas of contact of Kelly. This configuration provides the benefit of only pulling the inner balloon toward the target tissue treatment portion, thereby shielding the nontarget tissue ([0038]) and improving the safeness of the device. 
Response to Arguments
Applicant’s remarks, filed September 12, 2022, have been fully considered. 
Regarding the “constructive election” Applicant requests be withdrawn (Remarks, p. 6): Examiner notes this is not a formal restriction requirement but merely a notice to Applicant to remind them of the possibility that future amendments may necessitate withdrawal of claims by election of original presentation. However, even though such statement is merely informational, Examiner has removed it from the instant action to prevent further confusion. 
Regarding Applicant’s arguments with respect to Kelly, Examiner notes this reference is not longer relied on for independent claims 1 or 18 and thus the arguments are moot. Please see the new rejection outlined above in view of Hedge (claim 1) and Wittenberger (claim 18). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE RODDEN can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794